Order entered April.13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00852-CR

                            EARNEST E. STARNES III, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-20976-V

                                           ORDER
        The Court REINSTATES the appeal.

        On March 28, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed and whether a new court reporter was required to transcribe

the proceedings.      We ADOPT the findings that:        (1) court reporter Robin Washington

transcribed the proceedings; and (2) Ms. Washington would file the reporter’s record by March

28, 2016. We received the reporter’s record on March 28, 2016 and we ORDER it filed as of the

date of this order.

        Ms. Washington did not include State’s Exhibit nos. 1 and 11, CDs, with the record when

she filed it. Accordingly, we ORDER court reporter Robin Washington file, by APRIL 19,

2016, a supplemental reporter’s record containing State’s Exhibit nos. 1 and 11.
        Appellant’s brief is due by May 19, 2016.

        We DIRECT the Clerk to send copies of this order to court reporter Robin Washington

and to counsel for all parties.



                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE